This is an appeal from a conviction of manslaughter. The appellant moved the court to quash the venire from which the jury that tried him was drawn for two reasons: (1) That the jury box had not been "locked and kept closed and sealed," as required by Section 2033, Code 1930; 2d that the jury list was prepared by the sheriff and clerks of the circuit and chancery courts twenty-one days before the beginning of the term of court, when it should have been prepared, under sections 2040 and 2042, Code 1930, within fifteen days thereof. The clerk of the court testified that the jury box was not locked, but was kept by him in his office vault where his records were. This motion was overruled; no error was thereby committed, for the reason that these irregularities are within the curative provisions of section 2064, Code 1930.
Two instructions were refused the appellant. Both of them are manifestly argumentative and on the weight of the evidence, and therefore were properly refused.
Affirmed. *Page 300